Judgments, Supreme Court, New York County (Stephen Crane, J., at suppression hearing; Bruce Allen, J., at pleas and sentence), rendered January 7, 1993, convicting defendant of 4 counts of robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 121/2 to 25 years, unanimously affirmed.
Under the totality of the circumstances, defendant’s statements were made voluntarily (see, People v Velez, 211 AD2d 524). Defendant’s right to counsel was not violated by prearraignment delay because there is no indication in the record that such delay was "designed to afford an opportunity for prearraignment interrogation or was otherwise calculated to *207deprive defendant of his right to counsel” (People v Wilson, 56 NY2d 692, 694). Concur—Ellerin, J. P., Wallach, Rubin and Mazzarelli, JJ.